Citation Nr: 0636653	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for pulmonary 
sarcoidosis.

2. Entitlement to service connection for diabetes, to include 
as secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for hypertension, to 
include as secondary to pulmonary sarcoidosis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by: Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to March 
1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

In the veteran's May 2004 notice of disagreement (NOD), the 
veteran raised the issue of service connection for GERD as 
secondary to the service-connected bilateral knee condition.  
In a September 2005 letter, he raised the issues of total 
disability due to individual unemployability and service 
connection for sleep apnea.  These issues are referred to the 
RO for further consideration.


FINDINGS OF FACT

1. The competent medical evidence of record shows that it is 
as likely as not that pulmonary sarcoidosis was present in 
service. 

2.  The competent medical evidence shows that diabetes did 
not develop during active service or within one year of 
separation from service, and is not secondary to pulmonary 
sarcoidosis or any service-connected conditions. 

3.  The competent medical evidence shows that hypertension 
did not develop during active service or within one year of 
separation from service, and is not secondary to pulmonary 
sarcoidosis or any service-connected conditions.

4. The competent medical evidence shows that GERD did not 
developed in service and is not related to service.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the veteran, pulmonary 
sarcoidosis is was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Diabetes was not incurred in or aggravated by service and 
is not proximately due to the result of a service-connected 
disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.310(a) (2006).

3. Hypertension was not incurred in or aggravated by service 
and is not proximately due to the result of a service-
connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.310(a) (2006).

4.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2003.  
The RO provided the veteran notices to his claims for service 
connection in a January 2003 letter, informing him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The Board notes that the veteran was not provided with notice 
of the evidence necessary to substantiate the secondary 
service connection claims.  However, the Board finds that the 
veteran has not been prejudiced by such as it is clear that 
he has actual knowledge of what is necessary to establish 
secondary service connection.  For example, he alleged with 
specificity in his July 2005 hearing that hypertension and 
diabetes were caused by the sarcoidosis.  Thus, the veteran 
has actual knowledge of the evidence necessary to 
substantiate the claims for secondary service connection, 
which is why the failure to inform him of the evidence 
necessary to substantiate such claims is deemed harmless.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status;            (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and was 
provided with notice of the type of evidence necessary to 
establish effective dates in an April 2006 letter.    

Though the veteran was not provided with full notice per 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the 
initial unfavorable agency decision, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, VA and private treatment records are 
associate with the claims file.  Additionally, there is a VA 
examination of record.  The veteran does not claim that there 
are outstanding records.  Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that pulmonary sarcoidosis and GERD are 
related to service.  Additionally, he claims that diabetes 
and hypertension are related to service, or alternatively, 
due to pulmonary sarcoidosis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Pulmonary Sarcoidosis

The veteran asserts that pulmonary sarcoidosis is related to 
service.  In support of his claim, the veteran testified at a 
July 2005 hearing that his job as an aircraft armor 
assistance specialist required him to work on the flight 
line, breathe aircraft fumes, work with nuclear weapons, load 
live rounds, and use tunnels full of asbestos.  He reported 
that in service, he experienced stress, fatigue and joint 
pain; and was treated for fatigue, headaches, shortness of 
breath and dizziness while on active duty.

Service medical records show treatment for headaches and 
complaints of congestion, cough and cold.  In addition, the 
veteran reported feeling dizzy, general malaise, and 
abdominal pain.  Impressions included chronic fatigue, 
sinusitis, and cold/cough.  

1994 to 1997 private treatment records show occasional rales, 
sarcoid, and joint pains.  

In a 1996 letter, a private physician stated that the veteran 
suffered from pulmonary sarcoidosis.  

June to September 2002 VA treatment records show a diagnosis 
of sarcoidosis.   

March 2003 private treatment records show sarcoid and chronic 
changes in both lungs.  

In a June 2003 VA treatment record, a physician reviewed the 
veteran's service medical records and subsequent treatment 
records.  The examiner stated that the veteran had symptoms 
of arthralgias, recurrent upper respiratory symptoms, and 
non-specific systemic symptoms of malaise and pleuritic chest 
pain during service without a specific diagnosis being made.  
The physician opined that it was possible that the pulmonary 
and musculoskeletal symptoms were related to the veteran's 
later pulmonary symptoms and diagnosis of sarcoid.  

In September 2005, the veteran submitted an article about 
sarcoidosis.    

At a February 2006 VA examination, the veteran reported being 
diagnosed with sarcoidosis in 1992.  During military service, 
the veteran reported symptoms including severe fatigue, 
cough, and decreased breathing effort.  
The examiner noted that after pulmonary function testing in 
September 2005, the interpretation was decreased forced vital 
capacity (FVC) consistent with moderate chest restriction.  
There was no improvement after using inhaled bronchodilators.  
The FVC had deteriorated compared with an August 2003 
consistent with increasing restriction.  

The examiner also noted that a September 2004 computer 
tomography of the thorax showed coarse interstitial densities 
present throughout both lungs, consistent with scarring.  
This was most severe at the mid and upper lung fields 
bilaterally.  The heart was enlarged.  

The veteran was diagnosed with interstitial lung disease.  
The examiner stated that it would be pure speculation to 
state that the sarcoidosis was incurred during the veteran's 
active military service or within a one year period of his 
discharge from service.  Although the military record and 
current medical records demonstrate that the veteran has had 
episodic treatments for upper respiratory infections and 
subsequent chest x-rays and computer tomography scans 
demonstrate that the veteran has interstitial lung disease, 
there is no biopsy record which would confirm the diagnosis 
of sarcoidosis.  

In an April 2006 letter, the veteran stated that he felt that 
his February 2006 VA examination was inadequate as it was 
conducted by a nurse practitioner; the veteran stated that he 
felt that this opinion should not outweigh the opinion of his 
regular VA treating physician.  

In an October 2006 VHA letter, the examiner stated that the 
veteran's records indicate that he had non-specific 
complaints of fatigue, sinus problems, and headaches during 
his military service.  The examiner noted that in 1992, four 
years later, he was formally diagnosed with sarcoidosis; at 
that time he had significant respiratory symptoms.  He opined 
that it was as likely as not that the sarcoidosis was present 
during the veteran's military service.  The examiner based 
this belief on the fact that sarcoidosis is an insidiously 
progressive disease taking years for symptoms to manifest.  
For the veteran to have developed respiratory symptoms 
consistent with sarcoidosis in 1992, it is very likely that 
the underlying pathology was present four years earlier.  
Though no proof could be given, it was certainly as likely as 
not that this was the case as opposed to not being the case.

The examiner also stated that it was also possible, though 
not provable, that the veteran's symptoms of fatigue, sinus 
problems and headache which developed during military 
service, were due to sarcoidosis.  They were certainly 
consistent with the disorder. 

As sarcoidosis was first documented after service in 1994, 
the remaining question is whether the evidence establishes 
that the condition can be linked to service.  
38 C.F.R. §§ 3.303(b).  The Board notes that under 38 C.F.R. 
§ 3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).   

In the present case, the evidence shows that sarcoidosis is a 
chronic condition which manifested in service.  Id.  First, 
the October 2006 independent medical opinion and the June 
2003 VA treatment record indicate that the veteran's in- 
service symptoms of fatigue, sinus problems, headache 
pleuritic chest pain, and malaise were consistent with the 
later diagnosis of sarcoidosis.  Next, there is a continuity 
of symptomatology; treatment records show that the veteran 
was diagnosed with as early as 1994, only six years after his 
discharge.  Finally, there is medical evidence relating the 
symptomatology to the present condition.  The October 2006 
independent medical opinion stated that it was as likely as 
not that the sarcoidosis was present during the veteran's 
military service; the examiner based his opinion on the fact 
that the veteran developed respiratory symptoms consistent 
with sarcoidosis in 1992 and that it was very likely that the 
underlying pathology was present four years earlier.  The 
requirements for a chronic condition under 38 C.F.R §3.303(b) 
and Savage v. Gober have been satisfied.  See 38 C.F.R 
§3.303(b); Savage, 10 Vet. App. at 495-98.

Therefore, as the evidence is in equipoise, the Board will 
resolve doubt in favor of the veteran and grant service 
connection for sarcoidosis.
    
Diabetes

The veteran asserts that diabetes is due to the steroids he 
was given to treat the sarcoidosis.  The veteran testified 
that he gained sixty-five pounds as a result of the steroids 
and the diabetes was due to the onset of the weight gain.    

Service medical records do not show a report or findings of 
diabetes.
 
1994 private treatment records show elevated blood sugar and 
a diagnosis of diabetes.  An October 1994 private treatment 
record indicated that the sugar elevation could be related to 
the veteran's steroid medications, among other things.

In a 1996 letter, a private physician stated that the veteran 
had hyperglycemia with steroid treatment but after 
discontinuing steroids the sugar levels reduced with no 
treatment. 

June to September 2002 VA treatment record show a history of 
diabetes mellitus with complications.  

At a February 2006 VA examination, the examiner stated it is 
less likely than not that the veteran's diabetes mellitus was 
caused by medications used for his lung condition.  The 
examiner noted that the veteran had a positive family history 
for diabetes mellitus and that he used corticosteroid 
medications which can cause an increase in blood glucose.  
However, the veteran was not maintained on these medications 
to the degree that would cause diabetes mellitus to occur.  
The examiner reported that typically, with short-term usage, 
blood glucose levels return to normal. 

A review of the evidence shows that service connection for 
diabetes on a direct basis is not warranted.  There is no 
evidence of diabetes in-service and there is no evidence of a 
formal diagnosis of diabetes until 1994.  Furthermore, there 
is no medical evidence relating the current diabetes to 
service.  Therefore, service connection on a direct basis is 
not warranted.

Moreover, service connection for diabetes as secondary to 
sarcoidosis is not warranted.  The Board notes that an 
October 1994 private treatment record indicates that the 
sugar elevation could be related to the veteran's steroid 
medications.  However, also of record is a 1996 private 
physician's letter indicating that the veteran had 
hyperglycemia with steroid treatment but the sugar reduced 
without any treatment after he discontinued the steroid use; 
and the February 2006 VA examiner's opinion that the 
corticosteroid medications used to treat sarcoidosis were not 
maintained for long enough to cause diabetes mellitus.  The 
Board finds the opinion of the February 2006 VA examiner and 
the evidence in the 1996 private physician's letter to be 
highly relevant to the issue of whether the steroids taken to 
treat sarcoidosis caused diabetes mellitus; the February 2006 
VA examiner specifically stated that the veteran's steroid 
use was not long enough to caused diabetes and the 1996 
treatment letter indicated that the veteran's blood sugars 
reduced after steroid use was discontinued.  

However, the Board does not find the opinion in an October 
1994 private treatment record stating that the sugar 
elevation could be related to the veteran's steroid 
medication to be either probative or persuasive.  First, this 
information was recorded before the veteran discontinued the 
steroid use and his blood sugars reduced - as was indicated 
by the 1996 private physician's letter.  Next, this treatment 
record merely states that sugar elevation "could" be 
related to the steroid medication.  The Board finds this 
opinion to be speculative as the physician did not come to a 
conclusion as to whether or not the blood sugar was caused by 
the steroid use.  Both Federal regulation and case law 
preclude granting service connection predicated on a result 
of speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).     
Therefore, as the majority of the medical evidence indicates 
that the steroid use is unrelated to diabetes mellitus, 
service connection for diabetes mellitus as secondary to 
sarcoidosis is not warranted.

The Board recognizes the veteran's sincere belief that the 
diabetes mellitus is related to service, including as 
secondary to the sarcoidosis.  Nevertheless, in this case the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between the diabetes mellitus and his military 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the diabetes is not shown to be related service, including 
as secondary to sarcoidosis, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for diabetes mellitus.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.

Hypertension

The veteran testified in his July 2005 hearing that his blood 
pressure was monitored in service.  He stated that upon 
exiting the service his blood pressure was high but was 
recorded as normal.  He reported that he was diagnosed with 
hypertension in 1992 or 1993.  

The veteran also claims that hypertension is secondary to the 
sarcoidosis.  The veteran claims that hypertension is due to 
the steroids he was given to treat the sarcoidosis.  The 
veteran claims that he gained sixty-five pounds as a result 
of the steroids and elevated blood pressure was due to the 
weight gain.
There is not a mention or a finding of hypertension in 
service medical records.

A 1994 private treatment record shows that the veteran's 
blood pressure was high. An October 1994 private treatment 
record indicated that the blood pressure elevation could be 
related to the veteran's steroid medications, among other 
things.

In a 1996 letter, a private physician stated that the veteran 
suffered from pulmonary sarcoidosis.  The letter also 
reported that the veteran had known hypertension and his 
blood pressure had been difficult to control.  As far as the 
blood pressure was concerned, the physician did not see any 
secondary hypertension.  

A September 2002 VA examination record shows a history of 
hypertension. 

At  February 2006 VA examination, the examiner opined that it 
is less likely than not that the veteran's hypertension was 
caused by medications used for his lung condition.  The 
examiner noted that the veteran had a positive family history 
for  hypertension.  The examiner stated that the veteran was 
not maintained on medication to the degree that would cause 
hypertension to occur.  

A review of the evidence shows that service connection for 
hypertension on a direct basis is not warranted.  There is no 
evidence in-service of high blood pressure in-service and 
high blood pressure was only documented after service in 
1994.  There is also no medical evidence relating the 
hypertension to service.  Therefore, there is no basis for a 
grant of direct service connection.

Additionally, there is no competent medical evidence finding 
that the sarcoidosis medication caused hypertension.  An 
October 1994 private treatment record indicated that the 
blood pressure elevation could be related to the veteran's 
steroid medications.  However, also of record is a 1996 
private physician's letter stating that the veteran the 
veteran had trouble controlling his blood pressure and the 
physician did not see any secondary hypertension; and the 
February 2006 VA examiner's opinion that the veteran's 
sarcoidosis medications were not maintained for long enough 
to cause hypertension.  The Board finds the opinions of the 
February 2006 VA examiner and the evidence in the 1996 
private physician's letter to be highly relevant to the issue 
of whether the steroids taken to treat sarcoidosis caused 
hypertension; the February 2006 VA examiner specifically 
stated that the veteran's steroid use was not long enough to 
caused hypertension and the 1996 treatment letter stated that 
he did not see any secondary hypertension.

However, the Board does not find the opinion in an October 
1994 private treatment record stating that the blood pressure 
elevation could be related to the veteran's steroid 
medications to be probative or persuasive.  First, this 
information was recorded before the veteran discontinued the 
steroid use.  Next, this treatment record merely states that 
blood pressure elevation "could" be related to the steroid 
medication.  The Board finds this opinion to be speculative 
as the physician did not come to a conclusion as to whether 
or not elevated blood pressure was caused by the steroid use.  
Both Federal regulation and case law preclude granting 
service connection predicated on a result of speculation or 
mere possibility. 38 C.F.R. 
§ 3.102; see Utendahl, 1 Vet. App. at 531; Stegman, 3 Vet. 
App. at 230.     
Therefore, as the majority of the medical evidence indicates 
that the steroid use is unrelated to the hypertension, 
service connection for hypertension as secondary to 
sarcoidosis is not warranted.

Though the veteran claims that his blood pressure was 
incorrectly recorded at his exit examination, there is no 
evidence otherwise of high blood pressure in-service.  
Moreover, the veteran has not been shown to have the 
professional expertise necessary to opine on matters relating 
to hypertension, or on the causal relationships between the 
hypertension, and his military service or sarcoidosis.  See 
Routen, 10 Vet. App. at 186, aff'd sub nom. Routen, 142 F.3d. 
at 1434, cert. denied, 119 S.Ct. 404 (1998).  See also 
Espiritu, 2 Vet. App. at 492.

As hypertension is not shown to be related service, including 
as secondary to sarcoidosis, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hypertension.  The Board considered 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the claim is 
denied.

GERD

The veteran testified that he was treated for nausea in-
service and was diagnosed after service with GERD.  

Service medical records show reports of nausea.  

A June 1997 private treatment record shows mild 
gastroesophageal reflux.  

June 2002 VA treatment records show history of chronic reflux 
and nausea.  A July 2002 VA treatment record shows a history 
of chronic reflux and nausea for the past 18 years.  

At a February 2006 VA examination, the veteran reported that 
he received a tentative diagnosis of gastroesophageal reflux 
disease in 1992.  However, he reported that he had been seen 
on multiple occasions with nausea.  During his active 
military service, the veteran reported that food and burning 
liquid would come up the back of his throat.  The veteran 
reported that he had nausea and vomiting on occasion, but 
that he never saw blood in his emesis nor has he seen blood 
in his stool.  In-service, the veteran reported frequent 
episodes of heartburn and gas.  The veteran also reported 
substernal and epigastric pain.  The veteran denied any arm 
pain.  The veteran was not on any medications for his 
gastroesophageal reflux.  

Upon examination, the veteran's abdomen was obese and 
protuberant; there was moderate epigastric tenderness without 
rebound or guarding; no hepatosplenomegaly appreciated; no 
masses appreciated; no costovertebral angle tenderness; and 
positive bowel sounds in all quadrants.

The examiner opined that it is less likely than not that the 
veteran's current gastroesophageal reflux disease is related 
to his active military service.  The examiner stated that the 
veteran received no treatment for symptoms during his active 
military service nor is he currently using medications for 
gastroesophageal reflux disease. 

As GERD was first documented after service in 1997, the 
remaining question is whether the evidence establishes that 
the condition can be linked to service.  
38 C.F.R. §§ 3.303(b).  As previously noted, under 38 C.F.R. 
§ 3.303(b) this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage, 10 Vet. App. at 495-98.

In the present case, the evidence shows that GERD is not a 
chronic condition, per the definition of 38 C.F.R. 
§ 3.303(b).  There is not a diagnosis of GERD in-service.  
Moreover, there are no manifestations of GERD in-service, a 
continuity of symptomatology, or medical evidence relating 
the current GERD to the any symptoms in-service.  Though the 
veteran claims that he experienced symptoms of GERD in-
service, none are recorded.  Additionally, the veteran states 
that he was diagnosed with GED in 1992, however, the first 
evidence of a diagnosis is in 1997, almost ten years after 
discharge.  Finally, there is no medical evidence relating 
GERD to any symptoms in-service or to service itself.  The 
February 2006 VA examiner specifically stated that it is less 
likely than not that the veteran's current gastroesophageal 
reflux disease is related to his active military service.  
The examiner based his opinion on the fact that the veteran 
received no treatment for symptoms during his active military 
service.  Therefore, service connection for GERD is not 
warranted. 

The Board notes that the veteran claims that he had the 
symptoms of GERD in-service, and that his current GERD is 
related to his service.  However, the veteran has not been 
shown to have the professional expertise necessary to opine 
on the causal relationship between the GERD and his military 
service.  See Routen, 10 Vet. App. at 186, aff'd sub nom. 
Routen, 142 F.3d. at 1434, cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As GERD is not shown to be related service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for GERD.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.


ORDER

Service connection for pulmonary sarcoidosis is granted, 
subject to the regulations governing the payment of monetary 
benefits.

Service connection for diabetes, to include as secondary to 
pulmonary sarcoidosis, is denied.

Service connection for hypertension, to include as secondary 
to pulmonary sarcoidosis, is denied.

Service connection for gastroesophageal reflux disease (GERD) 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


